Citation Nr: 1400751	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for head injury residuals, including migraine headaches, traumatic brain injury (TBI) residuals, left-eye injury residuals, and concussion residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1970 to June 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, denied service connection for head concussion, headaches, claimed as migraine headaches, tinnitus, PTSD, and left-eye injury.  This case was previously before the Board in August 2010.  The Board remanded the matter to obtain Social Security Administration (SSA) records.  The case was returned to the Board for appellate consideration.  

The Board finds that there has been substantial compliance with the August 2010 remand.  VA requested the SSA documentation in August 2010.  The SSA documentation was received and is of record.  For this reason, an additional remand to comply with the remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Board has reframed the issues of service connection for a left-eye injury and for headaches, claimed as migraine headaches, as entitlement to head injury residuals, including migraine headaches, traumatic brain injury (TBI) residuals, left-eye injury residuals, and concussion residuals, in accordance with the principle stated in United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The Board notes that the Veteran did not list the RO's denial of service connection for head concussion in his July 2008 notice of disagreement (NOD).  A "head concussion" in and of itself cannot be service connected as it is simply an injury.  It is the residuals of such an injury that are subject to service connection.  As concussion residuals fall under the umbrella of "head injury residuals," the Veteran's July 2008 NOD is also sufficient on the issue of concussion residuals. 

In May 1973, the Veteran filed a claim for service connection for a bilateral eye disorder and a neck injury.  In June 1973, VA sent the Veteran a letter informing him that a physical examination was being scheduled, and that he would be subsequently notified of the time and place of the examination.  A June 1973 request for physical examination form set the examination for July 1973, and a reference slip dated July 1973 conveys that the Veteran failed to appear for the examination.  Notice was sent to the Veteran in August 1973 informing him that because he missed the physical examination his claim was being denied.  The notice went on to inform him that no further action would be taken on his claim unless he signed a letter advancing that he would report for an examination in the future.  VA did not receive a response.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.1103 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  
38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Neither the RO in its June 2008 rating decision, September 2008 statement of the case (SOC), and/or September 2011 supplemental statement of the case (SSOC), nor the Board in its August 2010 decision, addressed whether new and material evidence was required for the Veteran's May 2007 "injury to left eye" claim.  The Board notes that an October 2010 VA eye examination for compensation purposes diagnosed the Veteran with eye pain and glaucoma was suspected.  As this evidence addresses the grounds of the prior denial and raises a reasonable possibility of substantiating the claim, it is sufficient to reopen the Veteran's claim for service connection for an injury to the left eye.  Thus, as the Board finds the evidence sufficient to reopen the claim, the fact that the issue of new and material evidence concerning the Veteran's left-eye injury has not previously been raised or addressed is irrelevant to the discussion below, and there is no prejudice to the Veteran.  

In the June 2008 rating decision, the RO denied service connection for hearing loss.  This issue was not raised in the Veteran's July 2008 NOD.  On or about October to December 2010, the Veteran sent VA evidence related to the issue of hearing loss.  This evidence included audiological test results and letters from the Veteran's friends.  Despite VA receiving this evidence in late 2010, the documentation was not associated with the claims file, and it was not added to the Virtual VA file until May 2013.  It is unclear if the Veteran submitted this evidence to reopen his claim of service connection for hearing loss.  As reopening service connection for hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for PTSD, and service connection for head injury residuals, including migraine headaches, traumatic brain injury (TBI) residuals, left-eye injury residuals, and concussion residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was exposed to loud cannon and industrial noises in service.

2.  The Veteran has a current disability of tinnitus.

3.  Tinnitus originated during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this decision, the Board grants service connection for tinnitus.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duty to notify and to assist is necessary.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The condition at issue, tinnitus, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection for tinnitus is warranted as he was exposed to loud cannon and industrial noises while he was stationed aboard a naval oiler, the USS Caliente.  In his May 2007 claim, the Veteran advanced that tinnitus began during active duty.  In his July 2008 NOD and October 2008 substantive appeal, the Veteran asserts that his tinnitus is the result of exposure to cannon fire noise, as his duties included loading three-inch cannon shells.  He reported that his service on a naval oiler also required him to use loud industrial tools.  As reported in his July 2008 NOD, the constant ringing renders the Veteran unable to fall asleep without some form of background noise.

The Veteran's service personnel records reflect that the Veteran was stationed on the USS Caliente from March 1971 until his separation from service in June 1972.  The Dictionary of American Naval Fighting Ships, available online, reflects that the USS Caliente was an oiler equipped with "1 5-inch gun, 4 3-inch guns, 8 40-mm, 8 1.1 inch AA, 12 20-mm, [and] 2 depth charge projectors."  The Veteran's noise exposure testimony is competent, credible, probative, and consistent with the evidence.  Excessive noise exposure is consistent with the circumstances, conditions, and duties of a cannon shell loader on a refueling vessel.  Resolving reasonable doubt in the Veteran's favor, the Board finds he was exposed to loud cannon and industrial noises while in service.

The Veteran has a current disability of tinnitus.  He was diagnosed with tinnitus by a VA examiner at the October 2007 VA audiological examination for compensation purposes.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's tinnitus is related to his period of active service.  The Veteran's service treatment records and VA medical records reflect no complaint, finding, or diagnosis of tinnitus.  The October 2007 VA audiological examination report conveys that the VA examiner opined that it was less likely than not that the Veteran's tinnitus was due to active service.  The examiner based the opinion solely upon the fact that the Veteran's "hearing is within normal limits and there is no evidence to support that tinnitus began while in the military."  Such requirement that the disability be shown in the service treatment records before the lay assertion of in-service injury or symptoms is "corroborated" constitutes legal error.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

The October 2007 VA audiology opinion is also conclusory in nature and advances essentially no basis for the conclusions drawn.  No specific cause for the Veteran's tinnitus was advanced.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).

Further, neither the lay assertions of in-service noise exposure or that the ringing in the ears began in service were addressed by the October 2007 VA audiology opinion.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Board finds that the October 2007 VA audiology opinion holds little probative value.  See Barr, 21 Vet. App. at 312 (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was exposed to loud cannon and industrial noises in service.  He has a diagnosed disability of tinnitus.  He conveyed that his tinnitus originated during active service and has continued to the present.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's statements are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in active service.  The Board finds that the criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Service Connection for PTSD

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 (2013) applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

In this case, the Veteran has not received a PTSD examination.  In February 2008, the Veteran provided a statement in support of claim which conveyed stressors indicating that the Veteran may have PTSD caused by fear of hostile military or terrorist activity.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).  For these reasons, the Board finds that a VA PTSD examination is necessary in the instant matter.


Service Connection for Head Injury Residuals

Service connection has been sought for a number of disabilities which fall under the umbrella of "head injury residuals."  The Veteran's service treatment records reflect that in October 1970 the Veteran was diagnosed with a concussion and spent three days in observation after being struck hard in the head during a boxing match.  Further, an October 2010 private audiological evaluation report notes that the Veteran conveyed falling down an embankment and receiving a head injury during active service.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.

While the Veteran did receive a VA neurological examination in November 2007, and a VA eye examination in October 2007, the examinations only addressed the issues of service connection for migraines, left-eye injury, and concussion.  The examinations did not encompass the full range of head injury residuals, including TBI.  Further, as noted by the Veteran's representative in the June 2010 informal hearing presentation, while the Veteran was diagnosed with eye pain and glaucoma was suspected at the October 2007 VA eye examination, the examiner's October 2007 opinion and his May 2008 addendum opinion conflict in some relevant aspects.

VA regulations regarding the handling of TBI claims were revised in September 2008.  See 38 CFR § 4.124a (2013); 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In October 2008, VA also revised the TBI examination guidelines.  Indeed, the revised regulations provide for three main areas of dysfunction that may result from a TBI and have profound effects on functioning, including cognitive, emotional/behavioral, and physical dysfunction, each of which may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In light of the recharacterization of the issue on appeal, the evidence of an in-service head injury, and previous conflicting opinions, a VA TBI examination is necessary in order to fairly decide the Veteran's claims.  38 C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training Letter 09-01; McLendon, 20 Vet. App. at 79.

Documentation

VA should obtain all relevant military documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Veteran's DD Form 214 and his statement included with the substantive appeal indicate that the Veteran spent time in the Naval Reserve.  The Veteran's Naval Reserve service personnel documentation is not of record.   

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's SSA records indicate that he received worker's compensation benefits prior to receiving SSA benefits.  These documents, which are not of record, may be beneficial to deciding the Veteran's claim.


Accordingly, the issues of service connection for PTSD, and service connection for head injury residuals, including migraine headaches, traumatic brain injury (TBI) residuals, left-eye injury residuals, and concussion residuals, are REMANDED for the following action:

1.  Contact the Veteran and request that he fill out the necessary release forms to allow for the procurement of any documents related to the application for workers compensation benefits.  The AMC/RO should then take reasonable steps to obtain all documents pertaining to the Veteran's workers compensation claim, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete Naval Reserve service personnel documentation be obtained for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

3.  Then schedule the Veteran for a VA PTSD examination.  The examiner should thoroughly review the record, to include a copy of this remand.  The examiner should note such review in the opinion.  

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor that is not related to his fear of hostile military or terrorist activity. 

"Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

The rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service.  The Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from the in-service boxing or other head injury.

The current Compensation and Pension Examination TBI Examination Guidelines should be followed.  All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran. A notation to the effect that the record review and history request took place should be included in the report of the examiner. 

Based upon a review of the record, history of the Veteran, and clinical findings, the VA examiner should offer the following opinions:

a)  The examiner should identify all residual symptoms and disabilities (including all subjective complaints) that are determined to be related to any and all in-service injuries, including the in-service boxing injury, reported by the Veteran. 

b)  The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's impairment(s) and current symptomatology are related to a TBI incurred during active service. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

5.  After the requested opinions have been provided, the opinions should be reviewed to ensure that they are in compliance with the directives of this Remand.  An opinion should be returned to the appropriate examiner if it is deficient in any manner.

6.  Then readjudicate the Veteran's claims of service connection for PTSD and service connection for head injury residuals, including migraine headaches, traumatic brain injury (TBI) residuals, left-eye injury residuals, and concussion residuals.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


